 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCyril and Julia C. Johnson Memorial Hospital andJohnson Memorial Hospital Registered NursesUnit 66, Connecticut Health Care Associates.'Case 1-CA-13740March 23, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on October 17, 1977, byJohnson Memorial Hospital Registered Nurses Unit66, Connecticut Health Care Associates, hereincalled the Union, and duly served on Cyril and JuliaC. Johnson Memorial Hospital, herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 1, issued a complaint and notice of hearingon November 29, 1977, against the Respondent,alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 24,1977, following a Board election in Case I-RC-14910, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 2 and that,commencing on or about October 5, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On December 9, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On December 27, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 4,1978, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentX The complaint and notice of hearing which incorrectly identifies theUnion as an association rather than "Associates" is hereby corrected.2 Official notice is taken of the record in the representation proceeding,Case I-RC-14910, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Interte Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.235 NLRB No. 44thereafter filed a response to Notice To Show Causeand a counter Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, its response to theNotice To Show Cause, and its counter Motion forSummary Judgment, Respondent attacks the validityof the Union's certification because of the allegederroneous resolution of its objection to the conductof the election in Case I-RC-14910.Review of the record herein, as well as that in Casel-RC-14910, reveals that on April 14, 1977, anelection was conducted pursuant to a Stipulation forCertification Upon Consent Election. The tally ofballots showed that 24 votes were cast for and 19votes were cast against the Union. There were twochallenged ballots, and one vote was cast for theIntervenor. Respondent filed a timely objection toconduct affecting the results of the election allegingthat a representative of the Union made an egregiousmisrepresentation of fact at an employee meeting towhich it did not have time to reply effectively. Afteran investigation, the Regional Director issued aReport on Objections in which he found that thealleged misrepresentation did not warrant setting theelection aside. The Regional Director further foundthat Respondent had an opportunity to reply effec-tively to the misrepresentation. Accordingly, herecommended that Respondent's objection be over-ruled and the Union certified.Thereafter, Respondent timely filed exceptions tothe Report on Objections alleging both that theRegional Director erred in his determination that thealleged misrepresentation did not warrant setting theelection aside and a hearing should have beenordered to ascertain the impact of the misrepresenta-tion on the voters. On August 24, 1977, the Boardissued a Decision and Certification of Representativein which it adopted the findings and recommenda-tions of the Regional Director.3As reflected in its answer to the complaint, itsresponse to the Notice To Show Cause, and its3 Chairman Fanning and Member Jenkins agreed with the RegionalDirector that Respondent's contention that the Union made a materialmisrepresentation at a time when it had no opportunity to reply was withoutmerit. Member Penello agreed with the Regional Director on the groundsthat the alleged misrepresentation did not merit setting aside the election forthe reasons stated in Shopping Kart Food Marker, Inc., 228 NLRB 1311(1977).330 CYRIL & JULIA C. JOHNSON MEMORIAL HOSPITALcounter Motion for Summary Judgment, Respon-dent's defense to the alleged violations of Section8(a)(5) and (1) is that the Board erred in overrulingits objection or, in the alternative, failing to order ahearing thereon. However, these matters were raisedand fully considered by the Board in the underlyingrepresentation proceeding and were resolved ad-versely to Respondent.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. Accordingly, we grant the GeneralCounsel's Motion for Summary Judgment and denythe Respondent's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Connecticut corporation with itsprincipal place of business in Stafford Springs,Connecticut, is engaged at the location in theoperation of a nonprofit hospital. Respondent's grossannual income is in excess of $250,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDJohnson Memorial Hospital Registered NursesUnit 66, Connecticut Health Care Associates, is alabor organization within the meaning of Section 2(5)of the Act.4 See Pittsburgh Plate Glass Co v. N. L R.B. 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All registered staff nurses, including team leadersor charge nurses, employed at the Employer'sStafford Springs, Connecticut, facility, but ex-cluding head nurses, infection control nurses,utilization review nurses, nurses aides, orderlies,ward clerks, staff development coordinator, staffdevelopment instructor, discharge planning nurse,licensed practical nurses, technicians, service andmaintenance employees, guards and supervisorsas defined in the Act.2. The certificationOn April 14, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on August 24, 1977, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 2, 1977, andat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 5, 1977, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceOctober 5, 1977, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practices331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Cyril and Julia C. Johnson Memorial Hospitalis an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Johnson Memorial Hospital Registered NursesUnit 66, Connecticut Helath Care Associates, is alabor organization within the meaning of Section 2(5)of the Act.3. All registered staff nurses, including teamleaders or charge nurses employed at the Employer'sStafford Springs, Connecticut, facility, but excludinghead nurses, infection control nurses, utilizationreview nurses, nurses aides, orderlies, ward clerks,staff development coordinator, staff developmentinstructor, discharge planning nurses, licensed practi-cal nurses, technicians, service and maintenanceemployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since August 24, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 5, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Cyril and Julia C. Johnson Memorial Hospital,Stafford Springs, Connecticut, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Johnson MemorialHospital Registered Nurses Unit 66, ConnecticutHealth Care Associates, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All registered staff nurses, including team leadersor charge nurses employed at the Employer'sStafford Springs, Connecticut, facility, but ex-cluding head nurses, infection control nurses,utilization review nurses, nurses aides, orderlies,ward clerks, staff development coordinator, staffdevelopment instructor, discharge planning nurse,licensed practical nurses, technicians, service andmaintenance employees, guards and supervisorsas defined in the Act.332 CYRIL & JULIA C. JOHNSON MEMORIAL HOSPITAL(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Stafford Springs, Connecticut,facility copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 1, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enlbrced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with John-son Memorial Hospital Registered Nurses Unit66, Connecticut Health Care Associates, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All registered staff nurses, including teamleaders or charge nurses employed at theEmployer's Stafford Springs, Connecticut,facility, but excluding head nurses, infectioncontrol nurses, utilization review nurses,nurses aides, orderlies, ward clerks, staffdevelopment coordinator, staff developmentinstructor, discharge planning nurse, li-censed practical nurses, technicians, serviceand maintenance employees, guards andsupervisors as defined in the Act.CYRIL AND JULIA C.JOHNSON MEMORIALHOSPITAL333